DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 06/23/2021 has been entered.  Claims 21 and 31-35 are pending in the application.
 
Specification
The amendment filed 3/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the automatic restarting of said firing stroke when the load on said firing member drops below the predetermined threshold.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “when the load reaches a predetermined threshold and to be automatically resumed when the load drops below the predetermined threshold”
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Auld (US 2014/0246473) in view of Shelton (US 2014/0005693) further in view of Zemlock (US 2009/0090763).
Regarding claim 21, Auld discloses
A surgical instrument, comprising: 
a handle (Fig. 1 item 20), comprising:
a battery (Fig. 27 item 802); and 
a motor (Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery ([0182]); 
a shaft extending from said handle (Fig. 1 item 30); 
an end effector extending from said shaft (Fig. 1 item 102), wherein said end effector comprises: 
an anvil (Fig. 3 item 190); and 
a staple cartridge comprising a plurality of staples removably stored therein (Fig. 3 item 130, [0140]); 
a firing member (Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
a microcontroller in signal communication with said motor, wherein said microcontroller comprises a processor (Control system 1400); 
an electrical load sensor configured to measure the force a load on said firing member during said firing stroke, wherein said electrical load (The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.; 
and wherein the processor is configured to cause the rotary motion generated by the motor to be paused when the load reaches a predetermined threshold and to be automatically resumed (This language is considered functional language. See MPEP 2114 and MPEP 2173.05(g). The prior art is said to anticipate the claim if the art has the claimed structure and is capable of completing the claimed function. The function claimed being pausing motion when a threshold load is reached and automatically resuming the function. The exact cause to the resuming of motion not being claimed. [0307] states that in response to a current spike, the current being a measure of load, the motor disengages which is a pause in motion when a threshold load is reached. This occurs only momentarily. Thus the prior art is capable of the claimed function.)
Auld is silent regarding said electrical load sensor measuring the load directly from said firing member. However, Shelton teaches measuring a load directly from a firing member ([0085]). The advantage of direct load measurement is to be able to detect a load within the firing member – in other words, by simple substitution of one known element for another to obtain predictable results of sensing the load on the firing member. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the current load detection of Auld with the direct load detection of Shelton.
Auld in view of Shelton is silent regarding the processor being configured to automatically resuming rotary motion once the load drops below the predetermined threshold. However, Zemlock teaches a clutch slip mechanism that stops the motor from advancing a firing member if a load passes a threshold value and automatically restarts advancing when the load goes below the threshold value ([0085]). The advantage of controlling the actuation of the firing mechanism is to control the load on the drive components – in other words, by applying a known technique to a 

Regarding claim 31, Auld in view of Shelton further in view of Zemlock teaches
A surgical system, comprising: 
an end effector (Auld Fig. 1 item 102),
a motor (Auld Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery (Auld [0182]); 
a firing member (Auld Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
an electrical load sensor configured to measure the force a load on said firing member during said firing stroke,  (Auld The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.) wherein said electrical load sensor measure the load directly from said firing member; (As discussed above Shelton teaches the direct measuring) 
and a controller (Auld Control system 1400) comprising: 
a processor; and 
a memory storing executable instructions that when executed by said processor cause said processor to:
cause a motion generated by said motor and transmitted to said firing member during said firing stroke to be paused when a predetermined threshold load measured by said electrical load sensor is exceeded; and 
cause the paused motion to be automatically restarted to complete said firing stroke when the load on said firing member drops below the predetermined threshold load. (As combined above Zemlock teaches the pausing and resuming of the motion based on the threshold limit of the load)

Regarding claim 32, Auld in view of Shelton further in view of Zemlock teaches
A surgical system, comprising: 
an end effector (Auld Fig. 1 item 102),
a motor (Auld Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery (Auld [0182]); 
a firing member (Auld Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
a load cell  (The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.) configured to measure the load (As discussed above Shelton teaches the direct measuring) 
and a controller (Auld Control system 1400) comprising: 
a processor; and 
a memory storing executable instructions that when executed by said processor cause said processor to:
cause a motion generated by said motor and transmitted to said firing member during said firing stroke to be paused when a predetermined threshold load measured by said electrical load sensor is exceeded; and 
cause the paused motion to be automatically restarted to complete said firing stroke when the load on said firing member drops below the predetermined threshold load. (As combined above Zemlock teaches the pausing and resuming of the motion based on the threshold limit of the load).

Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Auld (US 2014/0246473) in view of Shelton (US 2014/0005693) in view of Zemlock (US 2009/0090763) and further in view of Boudreaux et al. (US 20100198220 A1).
Regarding claims 33-35, Auld teaches a feedback display in signal communication with said processor, wherein said feedback display comprises a plurality of zones indicative of the different parameters of the effector (force sensor, accelerometer, condition of effector, fire button wit LED feedback [0261-0265, 0285, 0304, 0324, 0349, 0359, 0386-0390], fig. 117). Zemlock also teaches a feedback display (120) in signal communication with a processor, wherein said feedback display comprises a plurality of modes, operational parameters [0060-0069] that include “feedback may be used to indicate that the forces on the instrument are becoming excessive” [0069] and (properly loaded, previously fired [0140-0141] figs. 13-16 and 20-23, claim 20).
Modified Auld fails to explicitly disclose the feedback display comprises a plurality of zones indicative of the measured load on said firing member
Boudreaux et al. teaches surgical device (300) having a feedback display (indicators 314) comprises a plurality of zones (color coded zones) indicative of the measured load on a firing member ([0158], figs. 54-58).
Given the suggestion and teachings of Modified Auld to have a feedback display monitoring torques/loads and forces of different members of the staple device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the feedback display with including a plurality of zones indicative of the measured load on said firing member for feedback and safety purposes as taught by Boudreaux et al.
	
Response to Arguments
Applicant’s arguments, see remarks, filed 06/23/2021, with respect to the U.S.C. 112 rejections have been fully considered and are persuasive.  The U.S.C. 112 rejections of support for the automatic restarting of said firing stroke when the load on said firing member drops below the predetermined threshold has been withdrawn since there is enough teaching that one skilled in the art could achieve having rotary motion of the motor automatically resumed when the load drops below the predetermined threshold.   However, Examiner maintains the specification object since explicit support and the explicit recitation “when the load reaches a predetermined threshold and to be automatically resumed when the load drops below the predetermined threshold” is not found in the specification.  With respect to attorneys arguments that Auld does not have an electrical load sensor configured to measure the force a load on said firing member during said firing stroke, wherein said electrical load sensor is configured to communicate the measured load to said processor, examiner contends that Auld does an electrical load sensor configured to measure the force a load on said firing member during said firing stroke, wherein said electrical load sensor is configured to communicate the measured load to said processor [0306].
Auld states:  “the control system 1400 through various voltage monitory techniques from which current, namely current spikes, may be determined, may, at least in part, be ascertained using a mechanical stop. For example, a control system 1400 may monitor voltage to determine current with respect to power delivery to a drive motor 1402 and, hence, the drive member 158, as described above. Resistance to the drive stroke increases torque on the drive motor 1402 resulting in detectable current spikes with respect to the power delivered to the drive motor 1402” [0306].  Since Auld monitors the resistance/torque on thedrive stroke then the load/torque is measured.
As discussed above, Auld is silent regarding said electrical load sensor measuring the load directly from said firing member. However, Shelton teaches measuring a load directly from a firing member ([0085]). The advantage of direct load measurement is to be able to detect a load within the firing member – in other words, by simple substitution of one known element for another to obtain predictable results of sensing the load on the firing member. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the current load detection of Auld with the direct load detection of Shelton.
Auld in view of Shelton is silent regarding the processor being configured to automatically resuming rotary motion once the load drops below the predetermined threshold. However, Zemlock teaches a clutch slip mechanism that stops the motor from advancing a firing member if a load passes a threshold value and automatically restarts advancing when the load goes below the threshold value ([0085]). The advantage of controlling the actuation of the firing mechanism is to control the load on the drive components – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result automatically restarting the motion. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the processor as taught by Auld in view of Shelton with the automatic resuming behavior of Zemlock.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731